Citation Nr: 0704420	
Decision Date: 02/13/07    Archive Date: 02/22/07

DOCKET NO.  04-12 287A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a heart disorder.

2.  Entitlement to service connection for depression.

3.  Entitlement to service connection for a breathing 
disorder.

4.  Entitlement to service connection for liver cancer, to 
include as due to exposure to ionizing radiation.

5.  Entitlement to service connection for lung cancer, to 
include as due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from May 1981 to May 1986.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from June 2003 and October 2004 decisions by the 
RO.

The Board's present decision is limited to the matter of the 
veteran's entitlement to service connection for lung cancer, 
to include as due to exposure to ionizing radiation.  For the 
reasons set forth below, the remaining issues on appeal are 
being REMANDED for additional development.  VA will notify 
the veteran if further action is required on his part.


FINDING OF FACT

The veteran does not have primary lung cancer, or residuals 
thereof.


CONCLUSION OF LAW

The veteran does not have primary lung cancer or residuals 
thereof as a result of disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1131, 
5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks to establish service connection for lung 
cancer, or residuals thereof.  He contends that the condition 
can be attributed to his exposure to ionizing radiation 
and/or chemicals in service.

I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112, 121 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA notice requirements apply 
generally to all five elements of a service connection claim; 
namely, (1) veteran status, (2) existence of a disability, 
(3) a connection between the veteran's service and the 
disability, (4) degree of disability, and (5) effective date 
of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Ordinarily, notice with respect to each of these 
elements must be provided to the claimant prior to the 
initial unfavorable decision by the agency of original 
jurisdiction.  Id.

In the present case, the Board finds that VA has satisfied 
its duty to notify with respect to the claim that is 
currently being adjudicated.  By way of VCAA notice letters 
sent to the veteran in July 2004 and July 2006, the RO 
informed the veteran of the information and evidence required 
to substantiate his claim for service connection for lung 
cancer, including evidence of a current diagnosis.  He was 
notified of his and VA's respective duties for obtaining the 
information and evidence, and he was asked to submit any 
evidence in his possession that pertained to the claim.  He 
was also informed of the manner in which a rating and 
effective date would be assigned if service connection was 
granted.

The Board acknowledges that some of the required notice was 
not provided to the veteran until after his claim was 
initially adjudicated.  However, as noted above, the veteran 
has been provided with notice that is in compliance with the 
content requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  He has been afforded ample opportunity to 
respond to the notice, to submit evidence and argument, and 
to otherwise participate effectively in the processing of his 
appeal.  No further corrective action is necessary.

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2006).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2006).

In the present case, the Board finds that the duty to assist 
has been fulfilled with respect to the issue that is 
currently being adjudicated.  The veteran has identified 
Keesler Medical Center as the only facility where he has been 
treated for carcinoma.  Records of that treatment have been 
obtained.  Although additional evidence needs to be obtained 
with respect to other issues on appeal, see REMAND, below, 
there is no indication on the current record that additional 
evidence, relevant to this particular claim, exists and can 
be procured.  Further, inasmuch as the records from Keesler 
contain sufficient competent (and uncontradicted) medical 
evidence to decide the claim, no further medical examination 
and/or opinion evidence is necessary.  38 C.F.R. 
§ 3.159(c)(4) (2006).  No further development action is 
required as to this particular issue.

II.  The Merits of the Veteran's Lung Cancer Claim

Under applicable law, service connection is warranted where 
the evidence of record establishes that a particular injury 
or disease resulting in disability was incurred in the line 
of duty in the active military service or, if pre-existing 
such service, was aggravated thereby.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303(a) (2006).  In order for 
service connection to be granted, there must be competent 
evidence in the record which demonstrates that the claimant 
currently has the disability for which service connection is 
claimed.  See, e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998), cert. denied, 526 U.S. 1144 (1999); Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997).

Here, the Board finds that the preponderance of the evidence 
is against the veteran's claim for service connection for 
primary lung cancer, to include as due to exposure to 
ionizing radiation.  The veteran's lungs have certainly been 
affected by carcinoma.  However, it is clear from the medical 
evidence of record, including the extensive records of 
treatment from Keesler Medical Center, that the carcinoma 
affecting the veteran's lungs is not primary lung cancer, but 
rather metastatic hepatocellular carcinoma (i.e. metastatic 
liver cancer).  Although the veteran may believe that he has 
had primary lung cancer, there is nothing in the record to 
show that he has the specialized training or expertise 
necessary to offer competent opinions as to matters of 
medical diagnosis.  As a result, his opinion in that regard 
cannot be accorded any probative weight.  See, e.g., Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Because the 
record is devoid any competent evidence indicating that he 
has primary lung cancer, or residuals thereof, the claim for 
service connection for "lung cancer" must be denied.  See, 
e.g., VAOPCGCPREC 9-90 (April 30, 1990) (distinguishing 
between primary and metastatic disease).

In reaching this decision as to the veteran's claim for 
service connection for lung cancer, the Board intimates no 
opinion, either legal or factual, as to matter of his 
entitlement to service connection for metastatic disease of 
the lung.  That matter, which is part and parcel of his claim 
for service connection for liver cancer, will be considered 
when the development sought in the REMAND has been completed.


ORDER

Service connection for primary lung cancer is denied.


REMAND

In January 2003, the veteran completed a release for records 
from a licensed clinical social worker, Tina M. Graves, 
M.S.W., who reportedly treated him for insomnia and 
depression beginning in January 2003.  In May 2006, the 
veteran testified that he had received treatment for 
depression from a Dr. Pyles as recently as March 2006.  
Presently, there are no records in the claims file from Ms. 
Graves.  Further, the most recent records of treatment from 
Dr. Pyles are dated in November 2002.  In light of VA's 
statutory obligation to assist the veteran, efforts need to 
be made to obtain additional evidence from these two sources.  
See, e.g., 38 C.F.R. § 3.159(c)(1) (VA's efforts to obtain 
non-Federal records will generally consist of an initial 
request for the records and, if the records are not received, 
at least one follow-up request); id. § 3.159(e) (if VA 
becomes aware of the existence of relevant records before 
deciding a claim, VA will request that the claimant provide a 
release for the records).

During a hearing held before the undersigned in May 2006, the 
veteran testified that he had undergone a VA examination 
pertaining to his "breathing problems."  Presently, the 
Board is unable to locate a copy of the report of that 
examination in the claims file.  This needs to be 
investigated.  See, e.g., Bell v. Derwinski, 2 Vet. App. 611 
(1992) (VA is charged with constructive notice of medical 
evidence in its possession).

Thus far, the RO has not been able to obtain a DA Form 1141 
for the veteran.  Nor has it been successful in obtaining a 
copy of his service separation examination.  It is not clear 
that reasonable efforts to obtain those records have been 
exhausted.  Further development is therefore required.  See, 
e.g., 38 C.F.R. § 3.159(c)(2) (VA will end its efforts to 
obtain records in the custody of a Federal department or 
agency only if VA concludes that the records sought do not 
exist or that further efforts to obtain those records would 
be futile).

The claims file contains a copy of a computer record that 
appears to show that the veteran is in receipt of disability 
benefits from the Social Security Administration (SSA).  
Although the record does not disclose the nature of the 
disability, or disabilities, upon which the award was 
apparently premised, it seems likely that the veteran's heart 
disorder, depression, breathing disorder, and/or liver cancer 
would have been considered in making the award.  Because the 
medical records underlying the award are not of record, and 
could be relevant, they should be obtained.  38 U.S.C.A. 
§ 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).

The veteran claims that he has liver cancer, or residuals 
thereof, that can be attributed, at least in part, to in-
service exposure to ionizing radiation.  The available 
medical evidence clearly shows that he has had liver cancer.  
The available evidence also shows that he may have had in-
service exposure to ionizing radiation, inasmuch as his 
service records show that he worked as an engineering aid, 
that he completed an operational and safety training course 
for use of nuclear moisture/density meters, and that he 
underwent radiation examination.  Given the fact that liver 
cancer is recognized as a "radiogenic disease," 38 C.F.R. 
§ 3.311(b)(2), and in light of the evidence suggesting 
exposure, the veteran's radiation claim should have been 
developed under the provisions of 38 C.F.R. § 3.311.  Because 
that has not been done, additional development is necessary.

The evidence of record shows that the veteran has a heart 
disorder (variously described to include cardiomegaly, trace 
mitral and tricuspid insufficiency, diastolic dysfunction, 
and sinus tachycardia), and that he suffers from a depressive 
disorder and shortness of breath.  The evidence also shows, 
at least in a generic sense, that these disorders may be 
associated with service or a disability claimed to be 
service-connected.  Articles submitted by the veteran 
indicate, for example, that exposure to trichloroethylene (a 
chemical the veteran says he was exposed to in service) can, 
at certain levels of exposure, result in symptoms such as 
irregular heartbeat and increased cardiac output.  Evidence 
of record also suggests that his depressive disorder may be 
attributable to his "medical condition," that 
trichloroethylene may be carcinogenic, and that he has had 
lung tissue removed as a result of metastasizing liver 
cancer.  To date, although there is evidence suggesting a 
possible link to service, no medical opinion, based on a 
complete review of the claims file, has been obtained as to 
the likely etiology of the claimed disabilities.  This needs 
to be accomplished as well.  38 C.F.R. § 3.159(c)(4) (2006).

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Ask the veteran to provide new releases 
for relevant records of treatment from Tina 
M. Graves, M.S.W., and Paul I. Pyles, M.D, 
and to identify, and provide releases for 
(where necessary), any other care provider 
who possesses new or additional evidence 
that may be pertinent to his claims, 
including any new or additional evidence 
that may have been generated at Keesler 
Medical Center since the time that records 
from that facility were last procured in 
April 2006.  If the veteran provides 
adequate identifying information, and the 
necessary releases, assist him in obtaining 
the records identified, following the 
procedures set forth in 38 C.F.R. § 3.159.  
The evidence obtained, if any, should be 
associated with the claims file.

2.  Make efforts to obtain a copy of the 
report of the VA examination the veteran 
referred to during his hearing in May 2006.  
Discontinue efforts to obtain the report 
only if it is concluded that the report does 
not exist or that further efforts to obtain 
it would be futile.  38 C.F.R. 
§ 3.159(c)(2).  Efforts to obtain the report 
should be documented.  If the report is 
obtained, it should be associated with the 
claims file.

3.  Make further efforts to obtain copies of 
the report of the veteran's service 
separation examination and any DA Form 1141 
that pertains to him.  The unit to which the 
veteran was assigned in Puerto Rico should 
be contacted as one possible source of the 
DA Form 1141.  Efforts to obtain the 
evidence should be discontinued only if it 
is concluded that the evidence sought does 
not exist or that further efforts to obtain 
the evidence would be futile.  38 C.F.R. 
§ 3.159(c)(2).  Efforts to procure the 
evidence should be documented, and any 
information or evidence obtained should be 
associated with the claims file.

4.  Ask the SSA to provide copies of any 
records pertaining to the veteran's apparent 
award of SSA disability benefits, to include 
any medical records considered in making 
that award.  The materials obtained, if any, 
should be associated with the claims file.

5.  After the foregoing development has been 
completed, forward the claims file to the VA 
Under Secretary for Health to obtain a 
radiation dosage estimate for the veteran, 
to the extent feasible, as set forth in 
38 C.F.R. § 3.311(a)(2)(iii).  The response 
received should be associated with the 
claims file.

6.  Thereafter, if the Under Secretary for 
Health determines that the veteran had any 
exposure to ionizing radiation, forward the 
claims file to the Under Secretary for 
Benefits for review under 38 C.F.R. 
§ 3.311(c), for purposes of obtaining an 
opinion as to whether it is at least as 
likely as not that the veteran's liver 
cancer can be attributed to in-service 
exposure to radiation.  See Wandel v. West, 
11 Vet. App. 200, 205 (1998).  The response 
received should be associated with the 
claims file.

7.  If service connection for liver cancer 
cannot be granted under the provisions of 
38 C.F.R. § 3.311, arrange to have the 
veteran examined by an oncologist.  After 
examining the veteran, reviewing the claims 
file, and completing any testing deemed 
necessary, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (i.e., whether it is 
50 percent or more probable) that the 
veteran's liver cancer can be attributed to 
exposure to tricholoroethylene and/or 1,1,1 
trichloroethane in service; to a combination 
of exposure to chemicals and radiation in 
service; or to any other in-service injury 
or disease.  A complete rationale should be 
provided.

8.  Whether or not service connection is 
granted for liver cancer, arrange to have 
the veteran scheduled for an examination of 
his heart.  After examining the veteran, 
reviewing the claims file, and completing 
any testing deemed necessary, the examiner 
should offer an opinion as to whether it is 
at least as likely as not (i.e., whether it 
is 50 percent or more probable) that the 
veteran has a heart disorder (including, but 
not limited to, cardiomegaly, trace mitral 
and tricuspid insufficiency, diastolic 
dysfunction, sinus tachycardia, and/or 
hypertension) that can be attributed to 
exposure to tricholoroethylene and/or 1,1,1 
trichloroethane in service; to a combination 
of exposure to chemicals and radiation in 
service; or to any other in-service injury 
or disease.  If service connection is 
established for liver cancer, or any other 
disability, the examiner should also provide 
an opinion as to whether a service-connected 
disability has caused any disorder of the 
veteran's heart, or has caused a chronic or 
permanent worsening of a heart disorder.  A 
complete rationale should be provided.

9.  Also arrange to have the veteran 
scheduled for an examination of his lungs.  
After examining the veteran, reviewing the 
claims file, and completing any testing 
deemed necessary, the examiner should offer 
an opinion as to whether it is at least as 
likely as not (i.e., whether it is 50 
percent or more probable) that the veteran 
has a disorder of his lungs, manifested by 
"breathing problems" (including, but not 
limited to, obstructive sleep apnea) that 
can be attributed to exposure to 
tricholoroethylene and/or 1,1,1 
trichloroethane in service; to a combination 
of exposure to chemicals and radiation in 
service; or to any other in-service injury 
or disease.  If service connection is 
established for liver cancer, or any other 
disability, the examiner should also provide 
an opinion as to whether a service-connected 
disability has caused any disorder 
manifested by breathing problems, or has 
caused a chronic or permanent worsening of 
such a disorder.  A complete rationale 
should be provided.

10.  Arrange, in addition, to have the 
veteran scheduled for a psychiatric 
examination.  After examining the veteran, 
reviewing the claims file, and completing 
any testing deemed necessary, the examiner 
should offer an opinion as to whether it is 
at least as likely as not (i.e., whether it 
is 50 percent or more probable) that the 
veteran has a depressive disorder that 


can be attributed to exposure to 
tricholoroethylene and/or 1,1,1 
trichloroethane in service; to a combination 
of exposure to chemicals and radiation in 
service; or to any other in-service injury 
or disease.  If service connection is 
established for liver cancer, or any other 
disability, the examiner should also provide 
an opinion as to whether a service-connected 
disability has caused a depressive disorder, 
or has caused a chronic or permanent 
worsening of such a disorder.  A complete 
rationale should be provided.

11.  Thereafter, take adjudicatory action on 
the claims remaining on appeal.  If any 
benefit sought remains denied, furnish a 
supplemental statement of the case (SSOC) to 
the veteran and his representative.  The 
SSOC should contain, among other things, a 
summary of, and citation to, the amended 
version of 38 C.F.R. § 3.310.  See Claims 
Based on Aggravation of a Nonservice-
Connected Disability, 71 Fed. Reg. 52,744 
(Sept. 7, 2006) (to be codified at 38 C.F.R. 
§ 3.310).

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


